Citation Nr: 1607372	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for cold injury residuals.

In February 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (a)(2)  (West 2014).


FINDING OF FACT

The Veteran does not have any current cold injury residuals.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cold injury residuals are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2012, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for cold injury residuals.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2012 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all available service treatment and personnel records and all of the identified relevant post-service VA treatment records and private medical records.  

The RO contacted the National Personnel Records Center (NPRC) and requested all of the Veteran's available service treatment and personnel records.  The NPRC responded that only some such records were available and that the records were presumed to have been destroyed in a fire at that facility in 1973.

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession and provided him with a Request for Information Needed to Reconstruct Medical Data form (NA Form 13055) by way of a May 2013 letter.  The Veteran submitted a completed NA Form 13055, but the only treatment identified on the form was post-service treatment.  As explained above, all relevant post-service treatment records have been obtained and associated with the file.  The Veteran has not otherwise identified any specific treatment in service for a cold weather injury or any residual thereof and he has not indicated that he has any service records in his possession.  Thus, the Board finds that any further efforts to obtain additional service treatment and personnel records would be futile.  38 C.F.R. § 3.159(c)(2) . 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded a VA examination for his claimed cold injury residuals and an opinion as to the etiology of any such disability has not otherwise been obtained.  As discussed below, there is no evidence that the Veteran has been diagnosed as having any current cold injury residual at any time during the claim period, and there is no competent evidence that any current symptoms claimed to be due to cold weather exposure may be related to service.  The Veteran has not reported, and the evidence does not otherwise reflect, any continuity of symptomatology with respect to his claimed cold injury residuals.  Also, there is no medical evidence that any current disability or symptom claimed to be a cold injury residual may be related to service (including cold weather exposure in service) and the Veteran has not alluded to the existence of any such evidence.  Hence, a VA examination or opinion for the claimed cold injury residuals is not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. 
§§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran has claimed service connection for disabilities which he attributes to exposure to cold weather while serving in Greenland.  In particular, he has attributed current back, hand, knee, and foot symptoms (including arthritis) to the cold weather exposure.  

The Veteran is competent to report cold weather exposure in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no evidence to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Thus the Board finds that his reports of cold weather exposure in service are credible and such exposure is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Nevertheless, the evidence dated since his claim was received in April 2012 reflects that he does not have any current disability attributable to cold weather exposure in service.

As indicated above, the Veteran has attributed back, hand, knee, and foot symptoms to cold weather exposure in service.  He has not reported any specific treatment for such problems or any cold weather injury in service.  Also, he has not reported, and the evidence does not otherwise indicate, any continuity of symptomatology, and his October 1954 separation examination was normal other than for a right lower quadrant scar.  As explained above, the remainder of his service treatment records are presumed to have been destroyed.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arthritis in service and the Veteran has not contended that arthritis existed in service.  

The objective evidence otherwise indicates that the Veteran's claimed disabilities did not manifest until decades after service.  The earliest post-service clinical evidence of back and knee disabilities is a November 2011 examination report from The Valley Hospital, which includes reports of low back pain, back discomfort, and lower extremity weakness.  The Veteran reported that he had injured his right knee approximately 10 years prior to the November 2011 examination, and that his back pain had also begun to worsen at that time.  The earliest post-service clinical evidence of a potential foot disability is a March 2013 examination report from R.D. Baum, M.D. which reveals that the Veteran experienced edema of the right foot and leg extending above the knee.  Also, the earliest post-service clinical evidence of a hand disability is a March 2014 VA primary care outpatient initial evaluation note which includes a report of osteoarthritis of the hands.  This treatment record also reflects that there was mild knee stiffness bilaterally due to osteoarthritis.

The absence of any clinical or lay evidence of back, knee, foot, and hand problems for decades after the Veteran's separation from service in October 1954 weighs against a finding that any back, knee, foot, or hand disability was present in service or in the year or years immediately after service.

The Veteran has expressed his belief that he has current residuals (including back, knee, foot, and hand residuals) related to cold weather exposure in service. However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that any current symptom or disability was caused by a specific injury in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability/symptom, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015).

Although a diagnosis is not always necessary to establish service connection, there is no competent evidence of any current disability attributable to cold weather exposure in service at any time since the Veteran's claim was received in April 2012, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, in light of the lack of evidence of a current cold injury residuals, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Hence, the preponderance of the evidence is against the Veteran's claim and the claim of service connection for cold injury residuals must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 





ORDER

Entitlement to service connection for cold injury residuals is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


